United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3839
                                    ___________

Kim L. Williams,                      *
                                      *
            Plaintiff-Appellant,      *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                      *      [UNPUBLISHED]
                                      *
            Defendant-Appellee.       *
                                 ___________

                              Submitted: September 8, 2003
                                 Filed: October 6, 2003
                                  ___________

Before SMITH, LAY, and BRIGHT, Circuit Judges.
                            ___________

PER CURIAM.

      Kim L. Williams sought Social Security disability benefits under Title II, 42
U.S.C. §§ 401 et seq., and Title XVI, 42 U.S.C. §§ 1381 et seq., of the Social Security
Act. The Administrative Law Judge (ALJ) denied her claim, the Social Security
Appeals Council denied review, and the district court1 on appeal affirmed the denial
of benefits. Williams appealed and we affirm.



      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      Essentially, Williams contends that the ALJ erred in the factual determination
that Williams could perform a limited range of light or sedentary work. The parties
know the details of the medical evidence in this case, so we present only a summary
of Williams' claims and comment on the findings in dispute.

      Williams claims that she suffers severe back and neck pain coupled with
depression and suicidal thoughts. She argues that her physical limitations and her
mental symptoms, such as fatigue and crying spells, support her claim.

       Williams' principal complaint on appeal relates to the ALJ's rejection in part
of evidence of total disability from Williams' treating psychiatrist. The ALJ carefully
evaluated this evidence but determined that it did not establish Williams' disability.
Following the standard five-step procedure, 20 C.F.R. § 404.1520, the ALJ found that
Williams had severe impairments, but not an impairment equal to a listed condition.
The ALJ found further that Williams could not return to her past work, but would not
be prevented from performing other work existing in substantial numbers in the
national economy. Consequently, the ALJ found the plaintiff was not disabled.

       The ALJ considered the report of Williams' treating physician but gave it little
weight. The report contained internal inconsistencies, offered only conclusory
results, and was contradicted by other substantial medical evidence in the record,
which indicated that Williams did not qualify as totally disabled.

       On review, the district court held that substantial evidence in the record
supported the ALJ's decision to deny benefits. See Estes v. Barnhart, 275 F.3d 722,
724 (8th Cir. 2002) (standard of review). After a de novo review of the record, see
Hensley v. Barnhart, 334 F.3d 768, 769 (8th Cir. 2003), we agree with the district
court.




                                         -2-
       We do comment on one matter in the record relating to credibility. Williams
participated in so-called “Big Book” meetings of Alcoholics Anonymous (AA) and
Narcotics Anonymous (NA) several times each week. The ALJ's written decision and
the supporting brief imply that Williams' attendance at these meetings undermined the
credibility of her testimony relating to her alleged inability to socialize effectively.
While the record makes it obvious in this case that the ALJ's comment did not affect
the outcome, we observe that a claimant's efforts to remain drug- and alcohol-free
weigh in favor of a claimant's credibility, not against it.

      Affirmed.
                        ______________________________




                                          -3-